03/20/2020



                                                                                    Case Number: DA 19-0490




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                      CAUSE NO.DA 2019-0490

GRIZ ONE FIREFIGHTING,LLC,                )
                                          )
              Appellant,                  )
                                          )
       -vs-                               )
                                          )
STATE OF MONTANA,                         )
DEPARTMENT OF LABOR AND                   )
INDUSTRY,EMPLOYMENT                       )          ORDER GRANTING
RELATIONS DIVISION and                    )       UNOPPOSED MOTION FOR
MATTHEW SEAN WEST,                        )         EXTENSION OF TIME
         Appellees.                       )
                                          )


      Pursuant to Rule 26(1), Mont.R.App.P., Appellees Matthew Sean West and

State of Montana, Department of Labor & Industry, Employee Relations Division,

are given an extension of time until May 11, 2020,to prepare, file and serve their

Answer Briefto Appellant's Opening Brief.

      DATED this            day of March, 2020.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              March 20 2020